


Exhibit 10.1
FOURTH AMENDMENT TO CREDIT AGREEMENT
This FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Fourth Amendment”) is entered
into and effective as of November 9, 2012 (the “Fourth Amendment Effective
Date”), and is by and among: (i) CPI Corp., a Delaware corporation (the
“Borrower” also referred to herein as the “Company”); (ii) Consumer Programs
Incorporated, a Missouri corporation (“CP Inc.”), CPI Canadian Holdings, Inc., a
Delaware corporation (“CPI Canada”), CPI Images, L.L.C., a Missouri limited
liability company (“Images”), CPI International Holdings, Inc., a Delaware
corporation (“CPI International”), Texas Portraits L.P., a Delaware limited
partnership (“Texas”), Centrics Technology, Inc., a Delaware corporation
(“Centrics”), and Image Source Inc., a Missouri corporation (“ISI,” and, with CP
Inc., CPI Canada, Images, CPI International, Texas and Centrics, each an
“Original Guarantor” and, collectively, the “Original Guarantors”); (iii) Bella
Pictures Holdings, LLC, a Delaware limited liability company (“Bella”), and
Sandy Realty Holdings, LLC, a Missouri limited liability company (“Sandy” and,
with Bella, each an “Additional Guarantor” and, collectively, the “Additional
Guarantors”); (iv) Bank of America, N.A., as Administrative Agent (the
“Administrative Agent”) for the various financial institution parties identified
as Lenders in the Credit Agreement (collectively, the “Lenders”); and (v) each
of the Lenders signatory hereto. The Borrower, the Original Guarantors and the
Additional Guarantors are collectively referred to herein as the “Obligors”.
Recitals:
A.
The Administrative Agent, the Lenders and the Company are parties to that
certain Credit Agreement dated as of August 30, 2010, as amended by that certain
First Amendment to Credit Agreement dated December 16, 2011 (the “First
Amendment”), as further amended by that certain Forbearance Agreement dated May
18, 2012 (the “Forbearance Agreement”), as further amended by that certain
Second Amendment to Credit Agreement dated as of June 6, 2012 (“Second
Amendment”), and as further amended by that certain Third Amendment to Credit
Agreement dated as of August 28, 2012 (“Third Amendment”, and collectively with
the above, the “Credit Agreement”). The Company and the Original Guarantors
executed and delivered that certain Guaranty and Collateral Agreement dated as
of August 30, 2010 (the “Guaranty/Collateral Agreement”), pursuant to which,
among other things, the Original Guarantors guaranteed the Company’s payment and
performance of its obligations under the Credit Agreement and the Company and
the Original Guarantors granted Administrative Agent a security interest in the
Collateral (as defined therein). The Additional Guarantors executed and
delivered a Joinder Agreement to the Guaranty/Collateral Agreement dated as of
May 23, 2012, pursuant to which the Additional Guarantors assumed, jointly and
severally with the Original Guarantors, all of the obligations of the Company
and the Original Guarantors arising under the Guaranty/Collateral Agreement.

B
The Administrative Agent and each Lender have agreed with the Obligors to make
certain other amendments to the Credit Agreement, subject to the terms and
conditions contained in this Fourth Amendment.



Agreement



--------------------------------------------------------------------------------



Therefore, in consideration of the mutual agreements herein and other sufficient
consideration, the receipt of which is hereby acknowledged, the Obligors, the
Administrative Agent and the undersigned Lenders hereby agree as follows:
1.
Definitions. Capitalized terms used and not otherwise defined herein have the
meanings given them in the Credit Agreement. The terms “Credit Agreement” and
“Agreement” shall mean the Credit Agreement, as amended by the First Amendment,
the Forbearance Agreement, the Second Amendment, the Third Amendment and this
Fourth Amendment.

2.
Amendments to Credit Agreement. Effective as of the Fourth Amendment Effective
Date, the Credit Agreement is hereby further amended as follows:

2.1
Amended Definitions. The following definitions in Section 1.1 of the Credit
Agreement are amended as follows:

2.1.1
Agreement. The definition of “Agreement” as set forth in the preamble to the
Credit Agreement is amended to specifically include: (i) the First Amendment to
Credit Agreement dated as of December 16, 2011, entered into between the Company
and the Administrative Agent, on its own behalf and on behalf of the Lenders;
(ii) the Forbearance Agreement dated as of May 18, 2012, entered into among the
Company, several of the Loan Parties, the Administrative Agent and the Lenders;
(iii) the Second Amendment to Credit Agreement dated as of June 6, 2012, entered
into among the Company, several of the Loan Parties, the Administrative Agent
and the Lenders; (iv) the Third Amendment to Credit Agreement dated as of August
28, 2012, entered into among the Company, several of the Loan Parties, the
Administrative Agent and the Lenders; and (v) the Fourth Amendment to Credit
Agreement dated as of November 9, 2012, entered into among the Company, several
of the Loan Parties, the Administrative Agent and the Lenders, as such may be
further amended, modified, supplemented, and replaced and/or restated from time
to time.

2.1.2
Revolving Commitment. The definition of “Revolving Commitment” in Section 1.1 of
the Credit Agreement is deleted in its entirety and replaced with the following:

“Revolving Commitment means $90,000,000 from June 7, 2012 to and including June
11, 2012; $94,000,000 from June 12, 2012 to and including July 21, 2012;
$95,000,000 from July 22, 2012 to and including September 14, 2012; $94,000,000
from September 15, 2012 to and including November 12, 2012; $91,200,000 from
November 13, 2012 to and including November 20, 2012; $90,000,000 from November
21, 2012 to and including December 10, 2012; and $85,000,000 thereafter. The
foregoing amount may also be reduced from time to time pursuant to Section 6.1.”





--------------------------------------------------------------------------------



2.2
Supplemental Definitions. Section 1.1 of the Credit Agreement is supplemented by
the addition of the following definitions:

2.2.1
“Fourth Amendment” means that certain Fourth Amendment to Credit Agreement dated
as of November 9, 2012, among the Obligors (as defined in the Fourth Amendment),
the Lenders, and the Administrative Agent.

2.2.2
“Fourth Amendment Effective Date” means the date upon which all conditions
precedent to the effectiveness of the Fourth Amendment have been satisfied or
waived in accordance with the terms of the Fourth Amendment.

3.
Representations and Warranties. Each Obligor represents on its behalf, and on
behalf of each other Loan Party, to the Administrative Agent and the Lenders as
of the date hereof that: (i) such Obligor’s execution of this Fourth Amendment
has been duly authorized by all requisite action of such Obligor; (ii) no
consents are necessary from any third parties for such Obligor’s execution,
delivery or performance of this Fourth Amendment; (iii) this Fourth Amendment,
the Agreement, and each of the other Loan Documents constitute the legal, valid
and binding obligations of such Obligor enforceable against such Obligor in
accordance with their terms, except to the extent that the enforceability
thereof may be limited by bankruptcy, insolvency or other laws affecting the
enforceability of creditors rights generally or by equity principles of general
application; (iv) except as previously disclosed to Administrative Agent in
writing or disclosed on amended schedules to the Credit Agreement and the
Guaranty/Collateral Agreement attached to this Fourth Amendment as Exhibit A and
except with respect to the representations and warranties contained in Sections
9.5 and 9.14 of the Agreement and in Sections 5(iv), (v) and (vi) of the First
Amendment, all of the representations and warranties contained in Section 9 of
the Agreement, in Section 5 of the First Amendment, in Section 7 of the
Forbearance Agreement, and in Section 4 of the Second Amendment are true and
correct in all material respects with the same force and effect as if made on
and as of the date of this Fourth Amendment except to the extent such
representations and warranties expressly by their terms relate only to an
earlier date; (v) after giving effect to this Fourth Amendment, there is no
Unmatured Event of Default or Event of Default; and (vi) since the date of the
Forbearance Agreement, there has been no event or occurrence that would
reasonably be likely to give rise to a Material Adverse Effect. Company hereby
further represents and warrants that it has disclosed to Administrative Agent
and the Lenders all material facts and circumstances relating to the Loan
Parties’ business, assets, liabilities, properties, condition (financial or
otherwise), results of operations or prospects of the Loan Parties.




--------------------------------------------------------------------------------



4.
Fees and Expenses. Company shall promptly pay all out of pocket fees, costs,
expenses (including, without limitation, fees, costs, and expenses of counsel
and financial advisors) and other amounts owing to Administrative Agent and the
Lenders under the Credit Agreement and the other Loan Documents upon demand,
including, without limitation, all reasonable fees, costs and expenses incurred
by the Administrative Agent and the Lenders in connection with the preparation,
negotiation, execution, and delivery of this Fourth Amendment.

5.
Conditions Precedent. This Fourth Amendment shall become effective as of the
date set forth in the introductory paragraph to this Fourth Amendment, but only
if:

5.1
The Administrative Agent (or its counsel) shall have received:

5.1.1
duly executed counterparts of this Fourth Amendment that, when taken together,
bear the signature of: (i) each Obligor; (ii) the Administrative Agent, and
(iii) the Lenders; and

5.1.2
all other documents reasonably requested by the Administrative Agent in
connection with the transactions contemplated by this Fourth Amendment,
including, without limitation, corporate resolutions and certificates.

5.2
The Company has paid in same day funds all fees and expenses that may be owing
to Administrative Agent and the Lenders pursuant to the Credit Agreement and the
other Loan Documents (including, without limitation, pursuant to Section 4 of
this Fourth Amendment), any agent fee letter, or other arrangement (as such have
been amended pursuant to any amendments required by the Administrative Agent).

6.
Effect of Amendment. Except as expressly provided for herein, the execution,
delivery and effectiveness of this Fourth Amendment shall not operate as a
waiver of any right, power or remedy of the Administrative Agent or any Lender
under the Credit Agreement or any of the other Loan Documents, nor constitute a
waiver of any provision of the Credit Agreement, any of the other Loan Documents
or any existing Unmatured Event of Default or Event of Default.

7.
Reaffirmation.

7.1
Each Obligor hereby acknowledges and confirms that as of the date hereof: (i)
the Credit Agreement and the other Loan Documents remain in full force and
effect as amended hereby and shall not be impaired or limited by the execution
and effectiveness of this Fourth Amendment; (ii) no Obligor nor any other Loan
Party has any defense to its obligations under the Credit Agreement and the
other Loan Documents; and (iii) the Liens of the Administrative Agent under the
Loan Documents secure all the Obligations, are reaffirmed in all respects,
continue in full force and effect, have the same priority as before this Fourth
Amendment, and are not impaired or extinguished in any respect by this Fourth
Amendment. Until the Obligations are Paid in Full, each Obligor agrees and
covenants that it is bound by




--------------------------------------------------------------------------------



the covenants and agreements set forth in this Fourth Amendment, the Credit
Agreement, and any other Loan Document and each Obligor hereby ratifies and
confirms the Obligations. This Fourth Amendment does not create or constitute,
and is not, a novation of the Credit Agreement nor the other Loan Documents.
Each Obligor hereby ratifies and reaffirms all of its payment and performance
obligations, contingent or otherwise, under each Loan Document.
7.2
Each Original Guarantor and each Additional Guarantor hereby: (i) represents and
warrants that all representations and warranties contained in the
Guaranty/Collateral Agreement are true and correct in all material respects (or,
with respect to any representation or warranty that is itself modified or
qualified by materiality or a “Material Adverse Effect” standard, such
representation and warranty is true in correct in all respects) on and as of the
Fourth Amendment Effective Date with the same effect as though made on and as of
such date, except to the extent such representations and warranties specifically
refer to an earlier date, in which case such representations and warranties are
true and correct in all material respects (or, with respect to any
representation or warranty that is itself modified or qualified by materiality
or a “Material Adverse Effect” standard, such representation and warranty is
true in correct in all respects) as of such earlier date; and (ii) acknowledges
and agrees that (A) notwithstanding the conditions to effectiveness set forth in
this Fourth Amendment, it is not required by the terms of the Credit Agreement
or any other Loan Document to consent to the amendments to the Credit Agreement
effected pursuant to this Fourth Amendment and (B) nothing in this Fourth
Amendment, the Credit Agreement, or any other Loan Document shall be deemed to
require the consent of such Guarantor to any future amendments to the Credit
Agreement.

8.
Release. As a material part of the consideration for the Administrative Agent
and the Lenders entering into this Fourth Amendment, each Obligor (collectively
“Releasor”) agrees as follows (the “Release Provision”):

8.1
Releasor hereby releases and forever discharges Administrative Agent and each
Lender and such parties’ predecessors, successors, assigns, officers, managers,
directors, shareholders, employees, agents, attorneys, consultants,
representatives, parent corporations, subsidiaries, and affiliates (hereinafter
all of the above collectively referred to as “Lender Group”) jointly and
severally from any and all claims, counterclaims, demands, damages, debts,
agreements, covenants, suits, contracts, obligations, liabilities, accounts,
offsets, rights, actions, and causes of action of any nature whatsoever,
including, without limitation, all claims, demands, and causes of action for
contribution and indemnity, whether arising at law or in equity, whether
presently possessed or possessed in the future, whether known or unknown,
whether liability be direct or indirect, liquidated or unliquidated, whether
presently accrued or to accrue hereafter, whether absolute or contingent,
foreseen or unforeseen, and whether or not heretofore asserted, which Releasor
may have or claim to have against any of the Lender Group, in each case to the
extent arising or accruing prior to and including the Fourth Amendment Effective
Date; provided,




--------------------------------------------------------------------------------



however, that Administrative Agent and each Lender shall not be released hereby
from any obligation to pay to Releasor any amounts that Releasor may have on
deposit with Administrative Agent or such Lender, in accordance with applicable
law and the terms of the documents establishing any such deposit relationship.
8.2
Releasor agrees not to sue any of the Lender Group or in any way assist any
other person or entity in suing any of the Lender Group with respect to any
claim released herein. The Release Provision may be pleaded as a full and
complete defense to, and may be used as the basis for an injunction against, any
action, suit, or other proceeding which may be instituted, prosecuted, or
attempted in breach of the release contained herein.

8.3
Releasor is the sole owner of the claims released by the Release Provision, and
Releasor has not heretofore conveyed or assigned any interest in any such claims
to any other person or entity.

8.4
Releasor understands that the Release Provision was a material consideration in
the agreement of Administrative Agent and each Lender to enter into this Fourth
Amendment.

8.5
It is the express intent of Releasor that the release and discharge set forth in
the Release Provision be construed as broadly as possible in favor of the Lender
Group so as to foreclose forever the assertion by Releasor of any claims
released hereby against any of the Lender Group.

If any term, provision, covenant, or condition of the Release Provision is held
by a court of competent jurisdiction to be invalid, illegal, or unenforceable,
the remainder of the provisions shall remain in full force and effect.
9.
Governing Law. This Fourth Amendment shall be governed by and construed under
the laws of the State of Missouri without giving effect to choice or conflicts
of law principles thereunder.

10.
Section Titles. The section titles in this Fourth Amendment are for convenience
of reference only and shall not be construed so as to modify any provisions of
this Fourth Amendment.

11.
Counterparts; Facsimile Transmissions. This Fourth Amendment may be executed in
one or more counterparts and on separate counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Signatures to this Fourth Amendment may be given by facsimile or
other electronic transmission, and such signatures shall be fully binding on the
party sending the same.




--------------------------------------------------------------------------------



12.
Patriot Act Notice. Administrative Agent, each Lender and Bank of America, N.A.
(for itself and not on behalf of any other party) hereby notifies each Obligor
and each other Loan Party that, pursuant to the requirements of the USA Patriot
Act, Title III of Pub. L. 107-56, signed into law October 26, 2001 (the “Act”),
it is required to obtain, verify and record information that identifies each
Obligor and each other Loan Party, which information includes the name and
address of each Obligor and each other Loan Party and other information that
will allow the Administrative Agent, such Lender or Bank of America, N.A., as
applicable, to identify the Obligors and each other Loan Party in accordance
with the Act.

13.
Incorporation By Reference. The Administrative Agent, the Lenders and the
Obligors hereby agree that all of the terms of the Loan Documents are
incorporated in and made a part of this Fourth Amendment by this reference. The
Administrative Agent, the Lenders and the Obligors hereby agree that this Fourth
Amendment and any other document referred to herein or required to be delivered
hereby is a “Loan Document.”

14.
Statutory Notice - Insurance. UNLESS YOU PROVIDE EVIDENCE OF THE INSURANCE
COVERAGE REQUIRED BY YOUR AGREEMENT WITH US, WE MAY PURCHASE INSURANCE AT YOUR
EXPENSE TO PROTECT OUR INTERESTS IN YOUR COLLATERAL. THIS INSURANCE MAY, BUT
NEED NOT, PROTECT YOUR INTERESTS. THE COVERAGE THAT WE PURCHASE MAY NOT PAY ANY
CLAIM THAT YOU MAKE OR ANY CLAIM THAT IS MADE AGAINST YOU IN CONNECTION WITH THE
COLLATERAL. YOU MAY LATER CANCEL ANY INSURANCE PURCHASED BY US, BUT ONLY AFTER
PROVIDING EVIDENCE THAT YOU HAVE OBTAINED INSURANCE AS REQUIRED BY OUR
AGREEMENT. IF WE PURCHASE INSURANCE FOR THE COLLATERAL, YOU WILL BE RESPONSIBLE
FOR THE COSTS OF THAT INSURANCE, INCLUDING THE INSURANCE PREMIUM, INTEREST AND
ANY OTHER CHARGES WE MAY IMPOSE IN CONNECTION WITH THE PLACEMENT OF THE
INSURANCE, UNTIL THE EFFECTIVE DATE OF THE CANCELLATION OR EXPIRATION OF THE
INSURANCE. THE COSTS OF THE INSURANCE MAY BE ADDED TO YOUR TOTAL OUTSTANDING
BALANCE OR OBLIGATION. THE COSTS OF THE INSURANCE MAY BE MORE THAN THE COST OF
INSURANCE YOU MAY BE ABLE TO OBTAIN ON YOUR OWN.

15.
Statutory Notice - Oral Commitments. Nothing contained in the following notice
shall be deemed to limit or modify the terms of this Fourth Amendment and the
other Loan Documents:

ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM
ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT
ARE NOT ENFORCEABLE REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS BASED OR
THAT IS IN ANY WAY RELATED TO THE CREDIT AGREEMENT AND THE LOAN DOCUMENTS. TO
PROTECT THE OBLIGORS AND EACH



--------------------------------------------------------------------------------



OTHER LOAN PARTY (COMPANY) AND THE ADMINISTRATIVE AGENT AND THE LENDERS
(CREDITOR) FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS THE OBLIGORS
AND EACH OTHER LOAN PARTY AND ADMINISTRATIVE AGENT AND THE LENDERS REACH
COVERING SUCH MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND
EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN
WRITING TO MODIFY IT.
The Obligors acknowledge that there are no other agreements between
Administrative Agent, Lenders, Company and the Loan Parties, oral or written,
concerning the subject matter of the Loan Documents, and that all prior
agreements concerning the same subject matter, including any proposal or
commitment letter, are merged into the Loan Documents and thereby extinguished.


{remainder of page intentionally left blank; signature pages follow}





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Fourth Amendment has been duly executed as of the date
first above written.


BORROWER:


CPI CORP., a Delaware corporation




By:    
Name:    
Title:    


GUARANTORS:


CONSUMER PROGRAMS INCORPORATED, a Missouri corporation




By    
Name:    
Title:    


CPI CANADIAN HOLDINGS, INC., a Delaware corporation




By    
Name:    
Title:    


CPI IMAGES, L.L.C., a Missouri limited liability company




By    
Name:    
Title:    


CPI INTERNATIONAL HOLDINGS, INC., a Delaware corporation




By    
Name:    
Title:    




--------------------------------------------------------------------------------





TEXAS PORTRAITS L.P., a Delaware limited partnership




By    
Name:    
Title:    


CENTRICS TECHNOLOGY, INC., a Delaware corporation




By    
Name:    
Title:    


IMAGE SOURCE INC., a Missouri corporation




By    
Name:    
Title:    




BELLA PICTURES HOLDINGS, LLC, a Delaware limited liability company




By    
Name:    
Title:    


SANDY REALTY HOLDINGS, LLC, a Missouri limited liability company




By    
Name:    
Title:    












--------------------------------------------------------------------------------



BANK OF AMERICA, N.A., as Administrative Agent for the various financial
institution parties identified as Lenders,


By    
Name:    
Title:    




BANK OF AMERICA, N.A., as Issuing Lender and as a Lender,


By    
Name:    
Title:    




--------------------------------------------------------------------------------



ASSOCIATED BANK, N.A., as a Lender




By    
Name:    
Title:    




--------------------------------------------------------------------------------



FIFTH THIRD BANK, as a Lender




By    
Name:    
Title:    






--------------------------------------------------------------------------------



THE PRIVATEBANK AND TRUST COMPANY, as a Lender




By    
Name:    
Title:    












--------------------------------------------------------------------------------




Exhibit A


Amended Schedules to Credit Agreement and Guaranty/Collateral Agreement


[None, unless otherwise completed by Obligors]


